DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 17 October 2022 has been entered.

Response to Arguments
Applicant's arguments filed 17 October 2022 have been fully considered but they are not persuasive.
Applicant argues that the Examiner has not cited to passages in the Curtis reference that teach the newly claimed limitations. The Examiner addresses the new limitations in the rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, and 10-28 are rejected under 35 U.S.C. 103 as being unpatentable over US2012/0138533 to Curtis et al. 
With regard to claims 1, 20, and 28, Curtis discloses a dialysis system with a blood circuit, a dialysate circuit, pumps, and sensors (see ¶0007, 0010-0012) and a display apparatus (see FIG 5). The display apparatus comprises graphical user interfaces (“GUIs”) that correspond to different steps and elements of the process, including human-shaped elements, spaced apart, and a touch screen (see at least FIG 20). The GUIs comprise elements that can be moved by the user in response to changes in the state of the apparatus (see at least FIGS 6-8, illustrating that different screens may be activated by the user). The apparatus further comprises a computing apparatus connected to the treatment machine and the display, wherein the computing apparatus can detect connection of the blood circuit, and displays graphical information accordingly, moving between screens. Curtis does not teach that the elements are arranged in the pattern claimed by Applicant. However, it is within the skill of a worker in the art to move images on a display (such as touching an “OK” button on the Curtis apparatus) in order to provide the most relevant information. 
With regard to Applicant’s recitations regarding what the computing apparatus does (determining patient connection, moving a graphic, determining blood circuit and dialysis circuit connection, and performing an extracorporeal blood treatment), Applicant is setting forth the intended use of the claimed apparatus. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP § 2114. 
With regard to claims 10, 11, 13, 14, 21, and 22, Curtis illustrates screens that show the amount of fluid removed from the patient, as well as a blood related parameter, connection to the patient, and blood pressure (see FIGS 16, 17, 20, 23). 
With regard to claims 18 and 19, Curtis does not specifically disclose a human shaped element corresponding to a process feature with a changing status, but such a display is within the skill of a worked in the art, as evidenced by US 2004/0031756 to Suzuki, which discloses the use of human figures and animated displays to assist the user in proper operation of a dialysis machine (see FIGS 10, 11, 13, ¶0117). 
With regard to claims 12 and 23, the selection of a happy face or heart shape does not appear to alter the function of the graphical element. It has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See MPEP § 2144.04(I). 
With regard to claim 15, Curtis depicts an affordance indication (indicating where an icon should be moved to or from) in the form of the pre-treatment setup progress bar in Figure 16-17. The affordance indication shows where the highlighted setup spherical icon will move to on the next screen. Accordingly, Curtis suggests the limitations of the claims.
With regard to claim 16, the claim recites a step that the computer performs after a conditional preliminary step. If the preliminary step is not performed, the computer does not perform the claimed step. Furthermore, the claim sets forth the intended use of the extracorporeal blood treatment system. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP § 2114. 
With regard to claim 17, the graphical animation comprising a flow of particles amounts to a recitation of printed matter that does not have a functional or structural relationship to the substrate—in this case, a display screen (see In re DiStefano, 808 F.3d 845, 850 (Fed. Cir. 2015). The depiction of a flow of particles does not prompt the user or the machine to take a particular action, amounting to a decorative display that is not afforded patentable weight. 
With regard to claims 24 and 25, Curtis discloses that the apparatus may display an operating parameter of the blood treatment process as well as fluid-circuit related processes such as blood pressure or the amount of fluid removed from the patient, (see FIGS 16, 17, 20, 23). 
With regard to claims 26 and 27, Curtis discloses user adjustable displays that may include heparin delivery rates (see at least FIG 21). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE R DEAK whose telephone number is (571)272-4943.  The examiner can normally be reached on Monday-Friday, 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE R DEAK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        5 December 2022